Citation Nr: 0816262	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.  



REPRESENTATION

Appellant represented by:	C. E. Kemmerly, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This appeal comes from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for residuals of exposure to asbestos.

In June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In a June 2000 
decision, the Board determined that the claim was not well 
grounded.  In May 2001, the United States Court of Appeals 
for Veterans Claims (Court) remanded the Board's decision 
pursuant to Congress's rescission of the well-grounded claim 
statute.  The Board remanded the case for development in 
September 2003 and April 2004.  In November 2004, the Board 
again denied service connection for residuals of asbestos 
exposure.  In April 2007, the Court remanded the case to the 
Board.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

Prior to adjudication, VA must fulfill its duty to notify a 
claimant of pertinent information and to assist him, if 
necessary, in developing the claim.  VA must notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record (1) 
that VA will seek to provide; (2) that the claimant is 
expected to provide; and (3) VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice has not been provided. 

The unfavorable October 1995 decision was decided prior to 
the November 2000 changes in the law.  The Court acknowledged 
in Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), that 
where the § 5103(a) notice was not mandated at the time of 
the initial decision, the claimant has the right to a 
content-complying notice and proper subsequent VA process. 

VA's duty to assist the claimant in the development of the 
claim includes providing an examination when necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA will seek an 
additional medical examination, as there is insufficient 
medical evidence to make a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  VA must send the 
veteran a notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the above development has been 
completed, the veteran should be provided 
an examination, by an appropriate 
specialist, to determine the etiology of 
asbestosis.  If possible, the VA 
pulmonologist who performed the July 13, 
2004, respiratory disease examination 
should accomplish the examination.  The 
claims file should be returned to that 
examiner.  If that examiner is not 
available, a suitable substitute may be 
used.  

The pulmonologist should review the 
claims file and note that review in the 
examination report.  The issues to be 
resolved are: (1) the likelihood that 
earlier-shown asbestosis, first found in 
the early 1980s and found during the 
November 22, 1994, VA non-tuberculosis 
diseases examination, is related to 
active service; and (2) whether the 
veteran currently has re-acquired any 
asbestosis.  The pulmonologist should 
elicit from the veteran a complete 
history of in-service and post-service 
asbestos exposure.  The pulmonologist 
should answer the following questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the asbestosis shown from 1985 
through 1994 stems from active 
service asbestos exposure?

II.  Does the veteran currently have 
asbestosis?  If the answer to this 
question is "yes" then (b) is it 
at least as likely as not that this 
current asbestosis is related to in-
service asbestos exposure? 

The pulmonologist must set forth the 
rationale for any conclusion drawn or 
opinion expressed in a legible report.    

3.  The AOJ should undertake any 
additional development suggested by the 
examiner's findings and opinions and 
ensure that all of the above-mentioned 
development has been completed in full.  
After ensuring that all requested 
development has been completed to the 
extent possible, the AOJ should 
readjudicate the service-connection 
claim.  

4.  If the benefit sought remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


